


Exhibit 10.1

 

TWELFTH AMENDMENT TO THE

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT OF

THE MACERICH PARTNERSHIP, L.P.

 

THIS TWELFTH AMENDMENT (the “Amendment”) TO THE AMENDED AND RESTATED LIMITED
PARTNERSHIP AGREEMENT DATED AS OF MARCH 16, 1994, AMENDED AS OF AUGUST 14, 1995,
FURTHER AMENDED AS OF JUNE 27, 1997, FURTHER AMENDED AS OF NOVEMBER 16, 1997,
FURTHER AMENDED AS OF FEBRUARY 25, 1998, FURTHER AMENDED AS OF FEBRUARY 26,
1998, FURTHER AMENDED AS OF JUNE 17, 1998, FURTHER AMENDED AS OF DECEMBER 23,
1998, FURTHER AMENDED AS OF NOVEMBER 9, 2000, FURTHER AMENDED AS OF JULY 26,
2002, FURTHER AMENDED AS OF OCTOBER 26, 2006 AND FURTHER AMENDED AS OF MARCH 16,
2007 (the “Agreement”) OF THE MACERICH PARTNERSHIP, L.P. (the “Partnership”) is
dated effective as of April 30, 2009. All capitalized terms used herein and not
defined shall have the respective meanings ascribed to them in the Agreement.

 

WHEREAS, Section 12.1(c) of the Agreement permits The Macerich Company, the
general partner of the Partnership (the “General Partner”), without the consent
of the Limited Partners, to amend the Agreement, among other things, to reflect
a change that does not adversely affect the Limited Partners; and

 

WHEREAS, the General Partner desires by this Amendment to amend the Agreement as
of the date hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the General Partner hereby amends the Agreement as
follows:

 

1.                                       Amendment to the Agreement

 

The General Partner, as general partner of the Partnership and as
attorney-in-fact for its Limited Partners, hereby amends the Agreement as
follows:

 

A.           Exhibit E of the Agreement is amended by amending and restating
Paragraph 10(a) by adding the following sentence to the end of Paragraph 10(a):

 

“Notwithstanding the foregoing, the Conversion Factor shall not be adjusted in
connection with an event described in subsection (i) above if, in connection
with such event, the Partnership makes a distribution of cash, Partnership Units
and/or Shares with respect to all applicable Common Units that is comparable as
a whole in all material respects with such an event described in subsection
(i) above.”

 

--------------------------------------------------------------------------------


 

2.                                       Continuation of the Agreement

 

The Agreement and this Amendment shall be read together and shall have the same
force and effect as if the provisions of the Agreement and this Amendment were
contained in one document.  Any provisions of the Agreement not amended by this
Amendment shall remain in full force and effect as provided in the Agreement
immediately prior to the date hereof.

 

[ Remainder of page intentionally blank ]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement as of the date first above written.

 

 

 

GENERAL PARTNER:

 

 

 

 

THE MACERICH COMPANY

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Richard A. Bayer

 

 

Senior Executive Vice President,
Chief Legal Officer and Secretary

 

3

--------------------------------------------------------------------------------
